Filed 11/2/20 P. v. Mirzakhanyan CA2/8
Opinion following transfer from Supreme Court
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                     B290629

         Plaintiff and Respondent,                              (Los Angeles County
                                                                Super. Ct. No. GA100960)
         v.

EMIN MIRZAKHANYAN,

         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Stanley Blumenfeld, Judge. Conditionally
reversed as modified and remanded with direction.

     Christopher Muller, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Xavier Becerra, Attorney General, Gerald A. Engler, Chief
Assistant Attorney General, Lance E. Winters, Assistant
Attorney General, Louis W. Karlin and Kim Aarons, Deputy
Attorneys General, for Plaintiff and Respondent.
                              _________________________
                        INTRODUCTION
      Defendant and appellant Emin Mirzakhanyan suffers from
a psychiatric disorder that likely played a significant role in two
serious disturbances that gave rise to two felony and four
misdemeanor convictions. Over the course of the proceedings,
Mirzakhanyan was given several opportunities to seek or
participate in mental health treatment in lieu of detention and
prosecution. Mirzakhanyan would not avail himself of these
opportunities because he was vehemently opposed to taking
psychotropic medication. He therefore proceeded to a jury trial
and was convicted of two counts of felony vandalism, and one
count each of misdemeanor trespass, criminal threats, battery,
and battery on a peace officer. Because Mirzakhanyan would not
commit to any mental health treatment programs that
potentially involved medication, the court denied his request for
probation.
      Mirzakhanyan appealed his misdemeanor convictions for
trespass and battery. He also asked us to remand his case to the
sentencing court for a hearing to determine his eligibility for a
newly-enacted mental health diversion program set out in Penal
Code section 1001.36. Mirzakhanyan also challenged the
propriety of a protective order issued against him, and alleged
the court miscalculated his pre-trial conduct credit.
      In our prior opinion we concluded the misdemeanor
convictions for trespass and battery are supported by substantial
evidence, and that a remand for mental health diversion would
have been futile. We agreed with Mirzakhanyan that the
protective order must be vacated and that he is entitled to an
additional 12 days of conduct credit.




                                 2
      We affirmed the judgment, vacated the protective order,
and directed the court to award Mirzakhanyan a total of 320 days
conduct credit.
      Mirzakhanyan then filed a petition for review arguing we
should have remanded the convictions to the trial court to
consider whether he was eligible for mental health diversion
under the new statute. On January 29, 2020, the Supreme Court
granted appellant’s petition for review and deferred further
consideration of the petition pending its decision in People v.
Frahs, which was filed on June 18, 2020. (People v. Frahs (2020)
9 Cal. 5th 618 (Frahs).) On August 26, 2020, the Supreme Court
directed us to vacate our prior decision and to reconsider the
cause in light of Frahs, which held the mental health diversion
statute retroactive to cases pending as of the effective date of the
statute. Upon reconsideration we now find substantial evidence
supports the judgment of conviction; vacate the protective order;
award additional conduct custody credits; and conditionally
reverse the judgment of conviction and remand to the trial court
to determine whether appellant is eligible for mental health
diversion under Penal Code section 1001.36.

                  FACTUAL BACKGROUND

I.    The Trespass Count: The Lexus Dealership
      On April 17, 2017, Mirzakhanyan walked into a Lexus
dealership and told the sales manager he was there to pick up his
car. The manager, William West, recognized Mirzakhanyan
because Mirzakhanyan had visited the dealership twice before.
On each prior visit, Mirzakhanyan became very loud, and yelled
and cursed. The most recent visit had been a few days earlier,
when Mirzakhanyan was arrested by police officers after he was




                                 3
found pacing in front of the dealership spitting on the windows.
Each time, West told Mirzakhanyan he was not allowed to
return.
       West attempted to de-escalate the situation by asking
Mirzakhanyan which salesperson he had been working with.
Mirzakhanyan said he could not recall. West then asked which
car he was buying, and Mirzakhanyan pointed to a Lexus LX 570
in the showroom. Mirzakhanyan demanded to speak with the
dealership owner, stating, “I’m crazy. I have been off my meds
for three days.” Mirzakhanyan also told West he had been to the
dealership before and West had “put him in jail for two months.”
       Mirzakhanyan became increasingly agitated and started
damaging the LX 570. He attempted to pull the front grille off,
kicked the body, and kicked and punched the mirrors and glass.
Mirzakhanyan then got inside the car, punched through the
windshield, ripped off the rearview mirror, and ripped the
navigation system from the dashboard. Mirzakhanyan exited the
car, kicked it again, and attempted to damage other cars in the
showroom. He pulled the side mirrors off one car and punched
the mirrors and glass of two others. The damage to the LX 570
alone was more than $28,000.
       After damaging the cars, Mirzakhanyan stood on a water
feature, started yelling, and began splashing water on people in
the dealership. At one point, Mirzakhanyan said, “I will come
back and shoot everyone.” Police officers arrived and placed
Mirzakhanyan under arrest.




                               4
II.    The Battery Count: The Altana Apartments
       Five weeks later, on May 25, 2017, Mirzakhanyan went to
the Altana apartment complex in Glendale. The apartment
manager, Morgan Loy, saw Mirzakhanyan pick up a six-foot-tall
advertising sign in front of the complex and throw it into the
middle of the street. Mirzakhanyan started jumping on the sign
and yelling while in the middle of the street.
       The apartment’s service manager, Mark Roe, and a service
technician, Sergio Ramirez, were inside the apartment complex
and saw Mirzakhanyan’s outburst through the front windows.
Roe went outside and locked the entrance to the building. After
jumping on the sign, Mirzakhanyan tried to enter the building
through the entrance Roe had locked. Employees told
Mirzakhanyan he could not enter the building; he nevertheless
walked past Roe and tried to open the door several times.
       Mirzakhanyan then turned to his left toward several three-
feet high planters, grabbed some of the gravel from one of the
planters with both of his hands, and threw it in Roe’s direction.
At the time, Roe was standing behind Mirzakhanyan. The gravel
hit Roe’s face and torso, after which Roe grabbed Mirzakhanyan
and pulled him into the street. A struggle ensued, and two other
members of the maintenance team helped Roe pin Mirzakhanyan
to the ground. They kept him there as the officers arrived.
       As he was being arrested, Mirzakhanyan screamed to Roe,
“I’m going to kill you and your family.” He told Roe he knew
where Roe worked and, “your family [is] going to die.”
       As Officers Insalaco and Hamilton were driving
Mirzakhanyan to the Los Angeles County jail, Mirzakhanyan
continuously spat on Hamilton, covering the back of his head, his
uniform, and his badge with saliva. Mirzakhanyan also covered




                                5
the outer edge of the front passenger seat and keyboard with
saliva.
      Mirzakhanyan caused approximately $900 worth of
damage to the sign.
      In or about March of 2018, approximately two months
before trial, Mirzakhanyan showed up at the Altana apartment
complex and confronted Roe. Mirzakhanyan asked Roe, “Do you
remember me,” to which Roe replied, “Yes, I do. You look a lot
better. Are you on medicine?” Mirzakhanyan responded, “You’re
a motherfucker. You fucking lied to the court. You lied to
everybody. I’m going to fucking own this place. This place
Altana. I’m going to own it.”

III.  Procedural Background
      On May 15, 2017, Mirzakhanyan was charged with felony
vandalism (Pen. Code, § 594, subds. (a) & (b)(1))1, and
misdemeanor trespass (§ 602, subd. (m)) based on the incident at
the Lexus dealership.
      On June 5, 2017, the trial court declared a doubt as to
Mirzakhanyan’s competence to stand trial pursuant to section
1368. On July 11, 2017, Mirzakhanyan was declared competent.
      For the incident at the Altana apartment complex,
Mirzakhanyan was charged on August 7, 2017 with felony
vandalism (§ 594, subd. (a) & (b)(1)), misdemeanor criminal
threats (§ 422, subd. (a)), misdemeanor simple battery (§§ 242
& 243, subd. (a)), and misdemeanor battery of a peace officer
(§242 & 243, subd. (b)).


1
     All further references are to the Penal Code unless
otherwise indicated.




                               6
      On August 23, 2017, defense counsel declared a doubt as to
appellant’s competence; the court found Mirzakhanyan
incompetent to stand trial and remanded him for treatment to
Patton State Hospital. On January 3, 2018, Patton State
Hospital certified Mirzakhanyan as competent to stand trial and
on January 18, 2018, the trial court found him competent to
stand trial.
      On April 13, 2018, the two cases were consolidated.
Mirzakhanyan was charged via amended information on May 10,
2018 with two counts of felony vandalism (§ 594, subd. (a) counts
1 and 3); misdemeanor trespass (§ 602, subd. (k); count 2);
misdemeanor criminal threats (§ 422, subd. (a); count 4);
misdemeanor battery (§ 242, count 5); and misdemeanor battery
on a peace officer (§ 243, subd. (b); count 6). The information
further alleged Mirzakhanyan committed counts 3 through 6
while released on bail.
      On May 18, 2018, a jury found Mirzakhanyan guilty of all
counts as charged. Mirzakhanyan admitted the truth of the bail
allegation.
      The court sentenced Mirzakhanyan to a total of five years
in county jail, comprised of the low term of 16 months for count 1,
one-third of the middle term of eight months for count 3, six
months for count 4, six months for count 6, and two years for the
bail enhancement. The court also imposed and stayed a six-
month term for count 2 pursuant to section 654, and a 30-day
term for count 5 to run concurrently to count 1. The court
ordered Mirzakhanyan to serve three years of his five-year
sentence. The court suspended the remaining two years of the
sentence while Mirzakhanyan was placed on mandatory
supervision pursuant to section 1170, subdivision (h)(5)(B).




                                 7
     The court also issued a three-year protective order
pursuant to section 136.2, ordering Mirzakhanyan to stay away
from Mark Roe, Officer Hamilton, the Lexus dealership, and the
Altana apartment complex.
     Mirzakhanyan timely appealed.

                           DISCUSSION
       Mirzakhanyan alleges on appeal that substantial evidence
does not support the jury’s verdicts in counts 2 and 5; he is
entitled to a hearing to determine whether he is eligible for
mental health diversion; the criminal protective order must be
vacated; and he is entitled to 12 additional days of conduct credit.
       We conclude substantial evidence supports count 2 and 5,
and affirm the judgment. The protective order, however, must be
vacated. Additionally, the People concede, and we agree, that
Mirzakhanyan is entitled to an additional 12 days conduct credit
and that he is entitled to a hearing to determine whether he is
eligible for mental health diversion.

I.    The Verdicts in Counts 2 and 5 are Supported by
      Substantial Evidence
      A.    Standard of Review
      When a defendant challenges the sufficiency of the
evidence to support a judgment, we review the evidence under
the familiar and deferential substantial evidence standard.
(People v. Hicks (1982) 128 Cal. App. 3d 423, 429.) Substantial
evidence is evidence that is “reasonable, credible, and of solid
value.” (People v. Rodriguez (1999) 20 Cal. 4th 1, 11.) We review
the record in the light most favorable to the judgment and
presume the existence of every fact the trier could reasonably
deduce from the evidence. (People v. Lee (2011) 51 Cal. 4th
8
620, 632.) It is the “ ‘exclusive province of the trial judge or jury
to determine the credibility of a witness,’ ” and to determine the
weight to be given to the testimony adduced at trial. (Ibid.;
Hicks, at p. 429.) Reversal under this standard of review “is
unwarranted unless it appears ‘that upon no hypothesis
whatever is there sufficient substantial evidence to support [the
conviction].’ ” (People v. Bolin (1998) 18 Cal. 4th 297, 331.)
      B.       Count 2: Trespass
      Mirzakhanyan alleges his trespass conviction must be
reversed because the jury’s conclusion that Mirzakhanyan
intended to disrupt the Lexus dealership’s business when he
entered the premises was not supported by substantial evidence.
We disagree.
      Section 602, subdivision (k) criminalizes “[e]ntering any
lands . . . for the purpose of injuring any property . . . or with the
intention of interfering with, obstructing, or injuring any lawful
business or occupation carried on by . . . the person in lawful
possession.” The People argued Mirzakhanyan entered the Lexus
dealership with the intent to damage its property or interfere
with its business. Mirzakhanyan argued to the jury that he did
not intend to damage or disrupt the business when he entered; he
only became agitated and disrupted when his request for a car
was denied. The jury agreed with the People and we have no
reason to second guess its decision.
      The evidence demonstrates that Mirzakhanyan had been to
the dealership several times in the past, was escorted out by
police, and was told not to return. The most recent incident had
occurred only a few days before the incident in this case. It led to
Mirzakhanyan’s prior arrest, which Mirzakhanyan directly
blamed on West. The jury could reasonably conclude that




                                  9
Mirzakhanyan, knowing he had been banned from the dealership
and angry at West for having him arrested, returned to cause yet
another disruption.
       Mirzakhanyan’s reliance on In re Wallace (1970) 3 Cal. 3d
289 does not assist him. There, the defendants were arrested for
handing out leaflets at a county fair protesting the effects of
automation on farm workers. (Id. at p. 291.) A security guard
told the defendants that distributing the leaflets was not
permitted and asked them to leave. (Id. at p. 294.) They were
invited to return if they left their signs and leaflets behind.
(Ibid.) The defendants re-entered one or two hours later,
resumed their leafleting activity, and refused to leave. (Ibid.)
Our Supreme Court concluded there was no illegal trespass,
largely because the defendants did not actually obstruct any
activities at the fair. (Id. at pp. 294–295.) It was therefore
evident that their only intent was to convey information, not to
disrupt the activities on the premises. (Id. at p. 294.) Wallace
establishes that merely returning to a business or property after
being asked to leave, without more, does not necessarily prove
the requisite intent necessary to support a conviction for
trespass.
       In In re Ball (1972) 23 Cal. App. 3d 380, however, the
defendant not only returned after being asked to leave, but then
proceeded to actually obstruct business. There, the defendant
entered a Disneyland parking lot and set up a table to gather
signatures and donations for an anti-pollution initiative. (Id. at
p. 385.) Disneyland had already denied the defendant permission
to engage in this conduct, and suggested the defendant set up a
table outside the Disneyland property. (Ibid.) Instead of doing
so, the defendant set up his table in an area that blocked the




                               10
tram transporting passengers between the parking lot and ticket
booth. (Ibid.) Disneyland therefore had to divert offloading of
the tram to another area. (Ibid.) The defendant was asked
several times to leave, but only complied once he was issued a
citation. (Id. at pp. 385–386.) The Fourth District concluded the
defendant’s intent to obstruct business could be inferred from his
conduct once he entered the lot in addition to his deliberate entry
into the lot after being denied permission to do so. (Id. at p. 387.)
In re Ball stands for the proposition that one can infer an intent
to obstruct business when a defendant not only returns after
being instructed not to, but also actually obstructs the business.
       That is what happened here. Mirzakhanyan was not only
told twice to leave the dealership and not return, he was also
arrested and escorted from the property by law enforcement days
before the incident at the dealership. When he did nonetheless
return on April 17, he actually interfered with business by
destroying property, yelling, and splashing water on customers.
This constitutes reasonable, credible evidence from which the
jury may infer Mirzakhanyan intended to cause a disruption
when he entered the Lexus dealership. This is far from a case in
which “ ‘upon no hypothesis’ ” is the evidence substantial enough
to support the trespass conviction. (People v. Bolin, supra,
18 Cal.4th at p. 331.)
      C.    Count 5: Battery on Roe
      Mirzakhanyan alleges there was not substantial evidence
to support the jury’s conclusion that he willfully struck Roe
because he was not looking in Roe’s direction when he threw the
gravel. We disagree.




                                 11
       The video evidence confirms that Roe was standing behind
Mirzakhanyan when Mirzakhanyan threw the gravel in his
direction, and that Mirzakhanyan was not looking at Roe when
he threw the gravel at him. The video does not, however,
establish that Mirzakhanyan did not know that Roe or any of the
other maintenance workers were behind him. To the contrary,
the video shows Mirzakhanyan walking directly through a group
of four maintenance workers before he attempted to open the
door to the apartment complex. One of the maintenance workers
positioned himself directly in front of Mirzakhanyan.
Immediately afterward, Mirzakhanyan walked to the planter,
and Roe followed closely behind him before he threw the rocks in
Roe’s direction.
       Additionally, Roe testified he told Mirzakhanyan not to
enter the building and Mirzakhanyan walked right past him
upon entering the building. Roe also testified, and the video
confirms, that Roe was the person closest to Mirzakhanyan when
Mirzakhanyan threw the gravel out of the planter in Roe’s
direction. Finally, another maintenance worker testified he and
other workers were walking behind Mirzakhanyan as he
approached the planter, and that Mirzakhanyan was aware of
their presence.
       The jury could reasonably deduce from this evidence that
Mirzakhanyan knew Roe and the other maintenance workers
were behind him when he threw the gravel in their direction.
(People v. Lee, supra, 51 Cal.4th at p. 632.) Reviewing the record
in the light most favorable to the judgment, we conclude there is
substantial evidence from which a rational jury could find
Mirzakhanyan guilty of battery. (People v. Rodriguez, supra,
20 Cal.4th at p. 11.)




                                12
II.    We Remand for a Mental Health Diversion Eligibility
       Hearing
       To be granted diversion under the new statute, a defendant
must satisfy six criteria. Among them are that the defendant
consent to diversion and agree to comply with treatment as a
condition of diversion. (§ 1001.36, subds. (b)(1)(C) & (D).) In the
trial court the record was clear that Mirzakhanyan’s refusal to
take psychotropic medication drove a number of important
decisions he had to make over the course of the proceedings. His
persistent and unwavering refusal to consider medication
convinced us the trial court would find him ineligible for
diversion, even if the statute were applied retroactively.
       However, in Frahs, our Supreme Court held that a
“conditional limited remand for the trial court to conduct a
mental health diversion eligibility hearing is warranted when . . .
the record affirmatively discloses that the defendant appears to
meet at least the first threshold eligibility requirement for
mental health diversion—the defendant suffers from a qualifying
mental disorder.” (Frahs, supra, 9 Cal.5th at p. 640.) For those
appellants whose eligibility depends on retroactive application of
the statute, the court did not require a showing on any of the
other six factors to obtain a remand because the record on appeal
is “unlikely to include information pertaining to several eligibility
factors” and requiring more would be “onerous and impractical.”
(Id. at p. 638.) Here, prior to trial, Mirzakhanyan was declared
incompetent to stand trial and was sent to Patton State Hospital
for treatment to restore his competence. In the course of his
treatment, he was diagnosed with “Bipolar Disorder Most Recent
Episode Manic Severe with Psychotic Features.” It was also
noted that he believed he was “Jesus Christ and 666.”




                                 13
       Bipolar disorder is a qualifying mental illness. (§ 1001.36,
subdivision (b)(1)(A) [specifying bipolar disorder is a qualifying
mental illness].) Mirzakhanyan’s diagnosis establishes his
eligibility for remand. Therefore, consistent with the Supreme
Court’s directive, we will conditionally reverse the judgment and
remand for a mental health diversion eligibility hearing pursuant
to the instructions we set forth below. “We express no view
regarding whether defendant will be able to show eligibility on
remand or whether the trial court should exercise its discretion to
grant diversion if it finds him eligible.” (Frahs, supra, 9 Cal.5th
at p. 625.)

III.  The Criminal Protective Order Must be Vacated
      At sentencing, the trial court entered a three-year criminal
protective order pursuant to section 136.2 for Roe and Officer
Hamilton, with stay-away provisions for the Lexus dealership
and Altana apartment complex. Mirzakhanyan alleges the court
was not authorized to issue the protective order under section
136.2 and we agree.
      Orders made under section 136.2 “are ‘operative only
during the pendency of criminal proceedings and as prejudgment
orders.’ ” (People v. Scott (2012) 203 Cal. App. 4th 1303, 1325.)
The only purpose of a section 136.2 protective order is to “ ‘protect
victims and witnesses in connection with the criminal proceeding
in which the restraining order is issued in order to allow
participation without fear of reprisal.’ ” (People v. Ponce (2009)
173 Cal. App. 4th 378, 383 (Ponce).) Accordingly, section 136.2
does not authorize a trial court to impose a postjudgment
restraining order against a criminal defendant.




                                 14
       The People rely on Townsel v. Superior Court (1999)
20 Cal. 4th 1084 (Townsel) to argue that the order was properly
issued based on the court’s inherent authority to protect the
integrity of the judicial process. The People ignore that the court
in Ponce already determined that Townsel does not support the
conclusion that a court can issue a postjudgment protective order
under section 136.2 based on its inherent authority.2 Ponce noted
that statutes regulating restraining orders were already in place
and that “courts should use them and should normally refrain
from exercising their inherent powers to invent alternatives.”
(Ponce, supra, 173 Cal.App.4th at p. 384.)
       We agree with the reasoning in Ponce. The existing
statutory provisions authorizing long-term protective orders set
forth numerous procedural protections for those subject to them.
(Ponce, supra, 173 Cal.App.4th at p. 383.) Consequently, “the
Legislature intended a ‘narrower scope’ for section 136.2 orders”
so that they would be limited to prejudgment proceedings. (Ibid.)
If the duration were not so limited, Ponce reasoned, section 136.2
restraining orders would “ ‘usurp’ ” the restraining orders
obtainable under other statutes and “ ‘undermine the numerous



2
       Townsel held that a court can issue a protective order
requiring appellate counsel to get approval from the court before
contacting jurors in a death penalty case almost a decade after
conviction. (Townsel, supra, 20 Cal.4th at p. 1097.) The court in
Townsel determined that the order was authorized by the court’s
inherent power to protect the privacy and physical safety of
jurors, noting the strong public interest in the integrity of our
jury system. (Id. at pp. 1095, 1097.) Townsel makes no mention
of section 136.2.




                                15
procedural protections for the restrainee afforded by that
section.’ ” (Ibid.)
      Here, unlike the court in Townsel, the protective order
against Mirzakhanyan was not issued to protect the integrity of
the judicial process; it was intended to protect the victims in this
case. While it may have been reasonable—even warranted—for
the People to seek court intervention to protect the victims,
section 136.2 was not the proper vehicle for obtaining a
postjudgment restraining order because that statute authorizes
protective orders only during the pendency of the criminal
proceedings. The protective order issued against Mirzakhanyan
therefore “transcended the authorization of section 136.2” and
must be vacated. (People v. Stone (2004) 123 Cal. App. 4th
153, 160.)

IV.   Mirzakhanyan is Entitled to 12 Additional Days of
      Conduct Credit
      At sentencing, the court determined Mirzakhanyan had
spent 350 days in pre-trial detention and awarded him 350 days
credit for actual time spent in custody, which included time spent
at Patton State Hospital. In addition to actual custody credit, a
defendant may also accrue “conduct credits under . . . section
4019 for the period of incarceration prior to sentencing.” (People
v. Kennedy (2012) 209 Cal. App. 4th 385, 395.) Under section
4019, a defendant can earn two conduct credits for every two
actual credits. (People v. Whitaker (2015) 238 Cal. App. 4th
1354, 1358.) There is, however, one exception relevant here.




                                 16
       An accused awaiting trial is generally not entitled to
conduct credit for time spent in a state hospital subject to a
finding of incompetence. (People v. Waterman (1986) 42 Cal. 3d
565, 569.) Once competence is restored, however, a defendant is
entitled to conduct credit for the time spent in a state hospital
awaiting transfer to the county jail. (People v. Bryant (2009)
174 Cal. App. 4th 175, 184.)
       In determining the conduct credit to which Mirzakhanyan
was entitled, the court subtracted the full 42 days he spent at
Patton State Hospital from the 350 days actually served and
awarded him 308 conduct credits. Mirzakhanyan alleges, the
People concede, and we agree, that the court’s calculation of
conduct credit was erroneous. Here, of the 42 days
Mirzakhanyan spent at Patton State Hospital, 12 were spent
awaiting transfer to the county jail after he was declared
competent. The court should have deducted only 30 days from
his conduct credit rather than 42. Accordingly, Mirzakhanyan is
entitled to a total of 320 days of conduct credit.

                             DISPOSITION
       The convictions are conditionally reversed for a limited
remand with the following instructions:
       If the trial court finds defendant suffers from a qualifying
mental disorder, does not pose an unreasonable risk of danger to
public safety, and otherwise meets all the statutory criteria set
forth in section 1001.36, then the court may grant mental health
diversion in accordance with the statutory scheme. If defendant
successfully completes diversion, then the court shall dismiss the
charges.




                                17
      If, however, the trial court determines defendant does not
meet the criteria under section 1001.36, or if defendant does not
successfully complete mental health diversion, then his
convictions and sentence shall be reinstated. In the event
defendant’s convictions and sentence are reinstated, the trial
court shall issue an amended abstract of judgment awarding
Mirzakhanyan additional 12 days of credit consistent with this
opinion, for a total of 320 days of credit.
      The section 136.2 protective order is vacated.
      The judgment is affirmed in all other respects.

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                     STRATTON, J.


We concur:




             BIGELOW, P. J.




             WILEY, J.




                                18